 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”), is made as of February 14, 2012,
by and between AgFeed Industries, Inc. (the “Company”), a Nevada corporation,
Milton P. Webster III, an individual (“Webster”), and Anchor Equities, LLC, a
Florida limited liability company (“Consultant”), of which Webster is managing
member.

 

WHEREAS, Webster has served as a member of the Board of Directors of the Company
(the “Board”) since February 24, 2011; and

 

WHEREAS, Webster has served as Chairman of the Special Committee established by
the Board on September 29, 2011 (the “Special Committee”); and

 

WHEREAS, the Special Committee has concluded its investigation and reported the
results of that investigation to the Board on January 22, 2012; and

 

WHEREAS, as a result of the Special Committee having completed its mandate,
Webster wishes to devote his time to his ongoing business activities and, as
such, has tendered his resignation as a member of the Board; and

 

WHEREAS, the Company wishes to have available to it the advice and counsel of
Consultant on a going forward basis;

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree to
enter into the following Agreement:

 

1.          Consulting Arrangement. The Company hereby retains Consultant, and
Consultant hereby agrees to serve as a consultant to the Company, on the terms
and subject to the conditions of this Agreement. Consultant will, from time to
time at the reasonable request of the Company, provide advice to the Company in
the areas of strategic planning. It is understood that such consulting services
shall be incidental to, and shall not interfere with, the other business
activities and commitments of Consultant and Webster. The Company acknowledges
and agrees that Consultant shall be permitted to provide any such consulting
services telephonically.

 

 

 

 

2.          Term. The term of Consultant’s consultancy under this Agreement (the
“Consulting Term”) shall commence on the date hereof and, unless sooner
terminated pursuant to Section 7 hereof, shall expire on the 2nd anniversary of
the date hereof.

 

3.          Compensation.

 

(a)          During the Consulting Term, the Company shall pay Consultant a
monthly retainer (the “Monthly Retainer”) at the rate of $180,000 per year,
payable in equal monthly installments, in advance on a monthly basis on the
first day of each month (except as otherwise provided in Section 4); provided,
however, that the failure of the Company to pay any Monthly Retainer on the
first day of a month shall not constitute a breach hereof if the Company cures
such failure as provided in Section 5. Concurrently with the execution of this
Agreement, the Company shall pay Consultant the first Monthly Retainer, such
payment to be in the amount of $7,500 for Consultant’s services for the period
February 15 – February 29, 2012. Subject to Section 7 below, Consultant shall be
entitled to the full Monthly Retainers regardless of the amount and frequency of
consulting services actually requested of him or provided by him.

 

(b)          The Company also shall purchase from Webster on the date hereof the
50,000 shares of common stock of the Company issued to a trust established by
Webster when Webster became a member of the Board at a price per share of
$.3894, for an aggregate purchase price of $19,740.

 

(c)          The Company also shall pay Webster concurrently with the execution
of this Agreement, $30,000 of unpaid compensation due and payable to him in
connection with and in full satisfaction of his service on the Special
Committee.

 

(d)          All amounts due and payable shall be paid to Consultant or Webster
by wire transfer of immediately available funds in accordance with the wire
instructions set forth on Annex A hereto.

 

2

 

 

4.          Sale of the Company.

 

(a)          In the event of (and concurrently with) a Sale of the Company which
results in the Company no longer being a Reporting Company under the Securities
Exchange Act of 1934, as amended, (a “Triggering Sale”) the Company agrees to
pay Consultant a lump sum amount in cash equal to the aggregate amount of the
unpaid Monthly Retainers that are payable by the Company to Consultant from the
date of the Sale of the Company through March 15, 2013. As used herein, “Sale of
the Company” shall mean any transaction or series of related transactions
(i) the result of which is that any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), of more than 50% of the issued and outstanding common stock
of the Company, (ii) that results in the sale of all or substantially all of the
Company’s assets, or (iii) that results in the consolidation or merger of the
Company with or into another corporation or corporations or other entity or
entities in which the Company is not the survivor (except any such corporation
or entity controlled, directly or indirectly, by the Company). All remaining
unpaid Monthly Retainers (other than the lump sum amount detailed above) shall
continue to be paid in accordance with this Agreement following a Sale of the
Company.

 

(b)          Each Monthly Retainer to be paid after March 15, 2013 through the
end of the Consulting Term shall be paid on the earlier to occur of (i) a
Triggering Sale of the Company that constitutes a “change in control event” as
defined in Treasury Regulations Section 1.409A-3(i)(5)(i), ), or (ii) the
scheduled monthly payment date as set forth in Section 3(a).

 

(c)          In the event that the Company sells M2P2 LLC and thereafter has
less than $5,000,000 in US based assets, the Company will place the full amount
of remaining unpaid Monthly Retainers in escrow, which shall continue to be paid
thereafter in accordance with this Agreement.

 

3

 

 

5.          Default.

 

(a)          The Company shall be deemed in default hereunder upon the
occurrence of any of the following (each, a “Default”):

 

(i)          the failure of the Company to pay, when due, any amount required to
be paid to Consultant pursuant to Section 3;

 

(ii)         the breach by the Company of any other material provision of this
Agreement;

 

(iii)        the Company shall have entered against it by a court having
jurisdiction thereof a decree or order for relief in respect of the Company in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect; or a receiver, liquidator, assignee, custodian,
trustee, sequestrator or other similar official shall be appointed for the
Company or for any substantial part of the Company’s property; or the winding up
or liquidation of the Company’s affairs shall have been ordered;

 

(iv)        the Company shall (A) commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; (B)
consent to the entry of an order for such relief in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; (C) consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Company or for any substantial part of the Company’s property; or (D)
make any general assignment for the benefit of creditors (any of the foregoing,
an “Insolvency Proceeding”);

 

provided, however, that in the case of an alleged breach under subsection (i) or
(ii) hereunder, Consultant must provide the Company with written notice
describing the alleged breach and the Company shall have: (A) five (5) business
days to cure a breach under subsection (i), or (B) fifteen (15) days to cure a
breach under subsection (ii), if curable, following receipt of such written
notice and if cured, such breach shall not constitute a Default hereunder.

 

4

 

 

(b)          Upon the occurrence of a Default, all of the remaining unpaid
Monthly Retainers that are payable by the Company to Consultant through March
15, 2013 shall become immediately due and payable. All remaining unpaid Monthly
Retainers from March 15, 2013 through the end of the Consulting Term shall
continue to be paid in accordance with this Agreement following the Default.

 

(c)          The parties acknowledge and agree that this Agreement constitutes a
personal services contract and that applicable law excuses both Webster and
Consultant from accepting performance from or rendering performance to any
trustee for the Company or to an assignee by the Company of this Agreement
without the consent of Webster or Consultant, as applicable. Accordingly, (i)
notwithstanding Section 21 of this Agreement, this Agreement cannot be assumed
or assigned following the commencement of an insolvency proceeding by or against
the Company without the consent of Webster or Consultant, as applicable, and
(ii) 11 U.S.C. § 365(e)(1) shall not apply to this Agreement.

 

6.          Status; Taxes.

 

(a)          Status of Consultant. Consultant shall not be an employee of the
Company and shall not be entitled to participate in any employee benefit plans
or other benefits or conditions of employment available to the employees of the
Company. Consultant shall have no authority to act as an agent of the Company,
except on authority specifically so delegated, and it shall not represent to the
contrary to any person. Consultant shall only consult, render advice and perform
such tasks as are reasonably requested by the Company from time to time
consistent with Section 1 and which Consultant determines are necessary to
achieve the results specified by the Company. Consultant shall not direct the
work of any employee of the Company, or make any management decisions, or
undertake to commit the Company to any course of action in relation to third
persons. Although the Company may specify the results to be achieved by
Consultant and may control and direct it in that regard, the Company shall not
control or direct Consultant as to the details or means by which such results
are accomplished.

 

5

 

 

(b)          Taxes. It is intended that the fees paid hereunder shall constitute
revenues to Consultant. To the extent consistent with applicable law, the
Company will not withhold any amounts therefrom as federal income tax
withholding from wages or as employee contributions under the Federal Insurance
Contributions Act or any other state or federal laws. Consultant shall be solely
responsible for the withholding and/or payment of any federal, state or local
income or payroll taxes and shall hold the Company, its officers, directors and
employees harmless from any liability arising from the failure to withhold such
amounts.

 

7.          Termination. This Agreement and Consultant’s retention hereunder may
be terminated by the Company only for “Cause” (as defined in Section 14). In the
event of a termination by the Company for Cause, neither the Company nor
Consultant shall have any further obligations hereunder, except as set forth in
Sections 8, 9 and 10 hereof.

 

8.          Solicitation of / Contacting Employees, Consultants and Company
Customers. During the Consulting Term, Consultant and Webster shall not:

 

(a)          with respect to any person who was employed by the Company at any
time during the Consulting Term, solicit, attempt to hire, or hire such person
within a six (6) period commencing on the date of termination of such person’s
employment with the Company;

 

(b)          solicit a “Company Customer” (as defined in Section 14) to perform
services for or supply products to the Company Customer in a manner that is
Directly Competitive (as defined in Section 14) with the Company;

 

(c)          cause, encourage, induce or attempt to induce, or aid, assist or
abet any other party or person in inducing or attempting to induce a Company
Customer to adversely change any relationship with the Company; or

 

(d)          except as and when requested by the Company to render consulting
services, or as requested or approved by Company counsel in connection with
discussions and preparations in connection with the currently outstanding class
action and derivative claims or any litigation or action by law enforcement or
government regulation, Consultant and Webster shall not directly or indirectly
contact or communicate with any current or former employees of the Company or
its Affiliates concerning any matters relating to the Company’s or its
Affiliates’ business affairs, operations or prospects.

 

6

 

 

9.          Nondisclosure of Confidential Information.

 

(a)          Except as in response or pursuant to a subpoena or order by a court
or tribunal or as required in connection with the performance of Consultant’s
services to the Company hereunder, Consultant and Webster agree that they will
not at any time, either during or after the Consulting Term, directly or
indirectly, use, publish, disseminate, distribute or otherwise disclose any
“Confidential Information” (as defined in Section 14) without the prior written
consent of the President of the Company (or during any period in which there is
no individual serving as President of the Company, of the majority of the
members of the Audit Committee of the Company) and they shall retain all
Confidential Information in trust in a fiduciary capacity for the sole use and
benefit of the Company. Consultant and Webster acknowledge that the Confidential
Information of the Company is valuable, special and unique to its business and
is information on which such business depends, is proprietary to the Company,
and that the Company wishes to protect such Confidential Information by keeping
it secret and confidential for the sole use and benefit of the Company.
Consultant and Webster will take all steps necessary and reasonably requested by
the Company, to ensure that all such Confidential Information is kept secret and
confidential for the sole use and benefit of the Company; and

 

(b)          Upon termination of Consultant’s consultancy with the Company for
any reason, all documents, procedural manuals, guides, specifications, plans,
drawings, designs and similar materials, diaries, records, notebooks, and
similar repositories of or containing Confidential Information, including all
copies thereof, then in Consultant’s or Webster’s possession or control, that
are furnished to Consultant, or Webster, or developed or prepared by Consultant,
Webster, or others in connection with Consultant’s consultancy hereunder shall
be left with or forthwith returned by Consultant and Webster to the Company; and

 

7

 

 

(c)          If Consultant or Webster is required to disclose any Confidential
Information in connection with any judicial or administrative proceedings (by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigation demand or similar process), Consultant and
Webster, as applicable, will in advance of such disclosure, to the extent
legally permissible and practicable, provide the Company, in advance of any such
disclosure, with copies of any Confidential Information it/he intends to
disclose (and, if applicable, the text of the disclosure language itself) and
provide reasonable cooperation to the Company, at the sole cost and expense of
the Company, to the extent it may seek to limit such disclosure. If such
disclosure is not limited, Consultant and Webster, as applicable, may disclose
only that portion of the Confidential Information which it/he is legally
required to be disclosed, provided, however, that such disclosing party shall
take all reasonable efforts, at the sole cost and expense of the Company, to
preserve the confidentiality of the Confidential Information (including by
obtaining or seeking to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information).

 

10.          Non-Disparagement.

 

(a)          Consultant and Webster agree not to criticize, denigrate, or
disparage the Company or any “Affiliates” (as defined in Section 14) in any
manner whatsoever, whether oral or written, now or in the future. For the
purpose of this Paragraph, the term “disparage” shall include, without
limitation, any statement accusing the aforesaid individuals or entities of
acting in violation of any law or governmental regulation or of condoning any
such action, or otherwise acting in an unprofessional, dishonest, disreputable,
improper, incompetent or negligent manner. Nothing in this Paragraph shall
preclude Consultant or Webster from offering oral or written testimony in
response or pursuant to subpoena or order by a court or tribunal or governmental
or law enforcement agency, complying with other legal obligations, in connection
with asserting any defense against any claim of breach of this Agreement or in
connection with asserting any claim of breach of this Agreement. Furthermore,
nothing in this Paragraph shall require Consultant or Webster to make false
statements or disclosures.

 

8

 

 

(b)          The Company and its Affiliates agree not to disparage Consultant or
Webster in any manner whatsoever, whether oral or written, now or in the future.
For the purpose of this Paragraph, the term “disparage” shall include, without
limitation, any statement accusing the aforesaid individuals or entities of
acting in violation of any law or governmental regulation or of condoning any
such action, or otherwise acting in an unprofessional, dishonest, disreputable,
improper, incompetent or negligent manner. Nothing in this Paragraph shall
preclude the Company or its Affiliates including without limitation, officers,
directors or employees, from offering oral or written testimony in response or
pursuant to subpoena or order by a court or tribunal or governmental or law
enforcement agency, complying with other legal obligations, in connection with
asserting any defense against any claim of breach of this Agreement or in
connection with asserting any claim of breach of this Agreement. Furthermore,
nothing in this Paragraph shall require the Company or its Affiliates to make
false statements or disclosures.

 

11.          Injunctive Relief/Damages.

 

(a)          Each party acknowledges that damages for any breach of Sections 8,
9 and 10 of this Agreement may be difficult to determine and, therefore,
consents that in the event of a breach of Sections 8, 9 and 10 of this
Agreement, the restrictions contained in such Sections may be enforced by
temporary or permanent injunction. Such injunctive relief shall be in addition
to and not in place of any other remedies available at law or in equity.
Furthermore, the specified duration of the restrictive covenants in Sections 8
and 10 shall be extended by and for the term of any period during which
Consultant and/or Webster is in violation of any such covenant. Should any court
or tribunal decline to enforce any provisions of Sections 8, 9 or 10 on the
basis that such provisions are overly restrictive of the activities of
Consultant or Webster as to time, scope or geography, such provisions shall be
deemed to be modified to restrict Consultant’s and Webster’s activities to the
maximum extent of time, scope and geography which such court or tribunal shall
find enforceable.

 

(b)          In the event of any proceeding or action initiated by a party
hereunder, all parties shall bear their own legal fees and expenses.

 

12.          Indemnification.   The Company shall, to the maximum extent
permitted by law, indemnify and hold harmless Consultant and Webster for any
loss, injury, damage, expense (including reasonable attorneys’ fees and costs),
and claim or demand, arising out of, connected with, or in any manner related
to, any act, omission, or decision made in good faith while performing services
for the Company pursuant to the specific written request of the Company. In
addition, the Company shall promptly pay in advance of final disposition of any
action, suit or proceeding all reasonable expenses incurred by Consultant or
Webster in connection with any matter as to which it could reasonably be
expected to be entitled to indemnification hereunder

 

9

 

 

13.          Entire Agreement. The provisions contained herein constitute the
entire agreement between the parties with respect to the subject matter of this
Agreement and supersede any and all prior agreements, understandings and
communications between the parties, oral or written, with respect to such
subject matter.

 

14.          Definitions. For purposes of this Agreement, the following terms
have the respective meanings set forth below:

 

“Affiliates” shall mean the Company’s subsidiaries, shareholders, clients,
successors and assigns, the past and present officers, directors, members,
employees and agents of any of the foregoing, and any fiduciaries of any
employee benefit plan or policy of the Company or any affiliate.

 

“Cause” shall mean Consultant’s or Webster’s breach of the covenants set forth
in Sections 8, 9 or 10.

 

“Confidential Information” shall mean that proprietary information of the
Company, of whatever kind or nature, disclosed to Consultant or Webster or known
by Consultant or Webster (whether or not discovered or developed by Consultant
or Webster) as a consequence of or through Consultant’s or Webster’s past,
present or future relationship or employment with the Company; provided,
however, that Confidential Information shall not include any information that is
or was publicly known or publicly available, other than as a result of
Consultant’s or Webster’s breach of this restrictive covenant, and shall not
include any information that has been acquired by Consultant or Webster
independent of their relationship or position with the Company. Such proprietary
information shall include, without limitation, information materially relating
to the Company Business or the Products, findings of, and deliberations related
to the work of, the Special Committee, characteristics and specifications,
components, research and development, plans for development of new products,
computer programs, trade secrets, marketing strategies, sources of raw
materials, supply and material purchasing, operating and other costs data,
“Company Customer” (as defined below) identity and needs, cost and pricing data,
inventory control and practices, terms and conditions of agreements to which the
Company is a party (such as independent contractor agreements, supply or
distributorship contracts), and any of which information is not generally known
in the industry, and shall specifically include all such proprietary information
contained in manuals, memoranda, plans, drawings, and designs, specifications,
computer programs and records of the Company.

 

10

 

 

“Company Business” shall mean the design, development, manufacture, production,
marketing and sale of “Products” (as defined below) during the Consulting Term.

 

“Company Customer” shall mean any person or entity to or from whom the Company,
in the six (6) months prior to the date hereof or during the Consulting Term,
(i) submitted a bid or received an order for the purchase, supplying or
distribution of Products; or (ii) entered into an agreement for the purchase,
supplying or distribution of Products; or (iii) purchased, supplied or
distributed Products.

 

“Directly Competitive” shall mean any activities, services or products in the
same line of business or of similar character or type as the Company Business.

 

“Products” shall mean all commercial products which have been or are at any time
designed, manufactured, produced, bought, sold or developed by or for the
Company.

 

15.          Mutual Release.

 

(a)          Each of Consultant and Webster, on behalf of himself and his
agents, representatives, administrators, receivers, trustees, estates, heirs,
devisees, assignees, legal representatives, attorneys, and employees, past or
present (as the case may be), hereby irrevocably and unconditionally releases,
discharges, and acquits the Company and its Affiliates from liability for any
and all claims, promises, demands, liabilities, contracts, debts, losses,
damages, attorneys’ fees and causes of action of every kind and nature, known or
unknown, whether asserted or unasserted, direct or indirect, liquidated or
contingent, from the beginning of the world up to and through the execution of
this Agreement. Notwithstanding the foregoing, this Section 15(a) does not alter
or apply to any claim or cause of action arising out of an alleged breach or
other violation of any obligation under this Agreement, Webster’s right to
coverage under the Company’s directors’ and officers’ insurance policies, or
Webster’s right to indemnification by the Company in connection with his
services as a member of the Board.

 

11

 

 

(b)          The Company and its Affiliates, agents, representatives,
administrators, receivers, trustees, estates, heirs, devisees, assignees, legal
representatives, attorneys, and employees, past or present (as the case may be),
hereby irrevocably and unconditionally releases, discharges, and acquits
Consultant and Webster and their Affiliates from liability for any and all
claims, promises, demands, liabilities, contracts, debts, losses, damages,
attorneys’ fees and causes of action of every kind and nature, known or unknown,
whether asserted or unasserted, direct or indirect, liquidated or contingent,
from the beginning of the world prior to the execution of this Agreement. Except
as provided herein, this release shall include, but not be limited to: (i) any
and all claims or rights arising out of, or which might be considered to arise
out of or to be connected in any way to, Webster’s service as a member of the
Board or the termination thereof; (ii) any claim or cause of action arising
under any federal state or local statute or regulation; (iii) any claim or cause
of action arising under any foreign law, rule or regulation; and (iv) any claim
of tort, contract, negligence, defamation, negligent or intentional infliction
of emotional distress, assault, battery, duress, invasion of privacy, bad faith,
conspiracy, vicarious liability, nonphysical injury, personal injury or
sickness, or other harm. Notwithstanding the foregoing, this Section 15(b) does
not alter or apply to any claim or cause of action arising out of an alleged
breach or other violation of any obligation under this Agreement, or any
derivative action or claim brought on behalf of the Company by its shareholders,
provided that such shareholder suit was not initiated directly or indirectly at
the behest of the officers or directors (or any of their affiliates) of the
Company or its Affiliates.

 

12

 

 

16.          Covenant not to Sue. Each of the Company and its Affiliates and
Consultant, Webster, and their Affiliates hereby agree, promise, and covenant
not to sue or assert claims as part of any lawsuit, arbitration, or other legal
proceeding that are based in any way on or arise out of the claims or potential
claims released in Section (15)(a) or 15(b).

 

17.          Indemnification and Insurance. This Agreement shall not affect any
indemnification or other rights and benefits afforded to Consultant or Webster
by the Company’s articles of incorporation or by laws. The Company shall use
commercially reasonable efforts to continue Webster’s coverage under the
directors’ and officers’ liability coverage maintained by the Company, as in
effect from time to time, to the same extent as other current or former senior
executive officers and directors of the Company.

 

18.          Expenses. The Company shall reimburse Consultant for any reasonable
expenses incurred by him in connection with the performance of his services
hereunder; provided that such expenses were incurred in accordance with Company
policies and were authorized in writing in advance by the Company. The Company
further agrees to reimburse the reasonable legal fees incurred by Consultant in
connection with the entering into of this Agreement, up to a maximum of $25,000.
Consultant acknowledges that the Company has delivered a retainer of $25,000 to
Consultant’s legal counsel, which retainer shall be used to offset any such
legal fees of Consultant.

 

19.          Cooperation. Webster and Consultant, to the extent applicable,
agree that they will cooperate with the Company (and its subsidiaries,
affiliates or related entities) and its legal counsel in connection with any
current or future questions, investigation, or litigation relating to any matter
with which they were involved or have knowledge or which occurred while they
were providing services to the Company, and the Company shall reimburse them for
all reasonable expenses incurred in providing such cooperation.

 

20.          Modifications. Any waiver, alteration, amendment or modification of
any provisions of this Agreement shall not be valid unless in writing and signed
by the Company and Consultant.

 

13

 

 

21.          Assignment. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Consultant, Webster and the Company and their
respective heirs, successors and assigns, except that the Company shall not have
any right to assign or otherwise transfer this Agreement or any of its rights,
duties or any other interest herein to any party without the prior written
consent of Consultant, and any such purported assignment shall be null and void.

 

22.          Notice.  All notices and other communications required or permitted
under this Agreement shall be made in writing and shall be deemed given if
delivered personally, sent by registered or certified mail, return receipt
requested, postage prepaid, or sent by nationally recognized overnight courier
service, addressed as follows:

 

if to the Company:

 

AgFeed Industries, Inc.

 

744 Horizon Court, Suite 350

 

Grand Junction, CO 81506

 

Attn: Chief Financial Officer

 

with a copy to:

 

Selig D. Sacks, Esq.

 

Pryor Cashman LLP

 

7 Time Square, 40th Floor

 

New York, NY 10036-6569

 

Fax: (212) 798-6391

 

Email: ssacks@pryorcashman.com

 

14

 

 

if to Consultant or Webster:

 

Milton P. Webster III

 

Anchor Equities, LLC

 

29750 U.S. Highway 19N, Suite 101

 

Clearwater, FL 33761-1510

 

or to such other addresses as a party shall designate in the manner provided in
this Section 22. Any notice or other communication shall be deemed given (a) on
the date three (3) business days after it shall have been mailed, if sent by
certified mail or (b) on the date one (1) business day after it shall have been
given to a nationally-recognized overnight courier service.

 

23.          Choice of Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Nevada applicable to contracts made and
to be performed entirely within such jurisdiction.

 

24.          Section Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

25.          Counterparts. This Agreement may be executed in one or more
counterparts, which shall, collectively and separately, constitute one
agreement.

 

15

 

 

26.          Section 409A. All payments under this Agreement are intended to be
exempt from, or in the alternative to comply with, the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and the interpretive
guidance issued thereunder (“Section 409A”), including the exceptions for
short-term deferrals, and the Agreement will be constructed and interpreted in
accordance with such intent. The parties hereby agree to negotiate in good faith
to amend this Agreement as and when necessary or desirable to conform to or
otherwise properly reflect any guidance issued under Section 409A after the date
hereof without violating Section 409A. In case any one or more provisions of
this Agreement fails to comply with the provisions of Section 409A, the
remaining provisions of this Agreement shall remain in effect, and this
Agreement shall be administered and applied as if the non-complying provisions
were not part of this Agreement. The parties in that event shall endeavor to
agree upon a reasonable substitute for the non-complying provisions, to the
extent that a substituted provision would not cause this agreement to fail to
comply with Section 409A, and, upon so agreeing, shall incorporate such
substituted provisions into this Agreement. Each payment, including, for the
avoidance of doubt, each Monthly Retainer, made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A to the extent
that such reimbursements or in-kind benefits are subject to Section 409A. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Consultant shall in no event be paid later than the end of the calendar year
next following the calendar year in which Consultant incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A, the right to
reimbursement or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit and the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, respectively, in any other taxable year.

 

16

 

 

[Signature page follows]

 

17

 

 

IN WITNESS WHEREOF, the Company, Webster and Consultant have executed this
Agreement as of the date first above written.

 

    AGFEED INDUSTRIES, INC.         By: /s/ K. Ivan F. Gothner     K. Ivan F.
Gothner     Chairman & Interim CEO           /s/ Milton P. Webster III    
MILTON P. WEBSTER III           ANCHOR EQUITIES, LLC         By: /s/ Milton P.
Webster III     Milton P. Webster III, Managing Member

 

18

 

 

